CLEMENS, Presiding Judge.
As provided by § 452.345, RSMo. 1969,1 the circuit court ordered defendant-husband to make his previously adjudged alimony and child-support payments to the circuit clerk as trustee for plaintiff-wife. The order was made without notice to defendant.
On appeal defendant raises a due process challenge to the trial court’s summary action, contending the court deprived him of his right to notice. Due process requires notice and an opportunity to be heard before a person can be deprived of life, liberty or property.
Defendant relies on the landmark due process case of Albert J. Hoppe, Inc. v. St. Louis Public Service Co., 361 Mo. 402, 235 S.W.2d 347[7] (1950). There, defendant had a verdict and judgment but the trial court on its own motion and without notice vacated defendant’s judgment and granted a new trial. In condemning this and holding the trial court erred in vacating defendant’s judgment without notice the supreme court based its decision on the fact the trial court’s action “affected defendant’s rights” and was “adverse to its interests.”
Hoppe is readily distinguishable. There, the trial court took away defendant’s judgment, a substantial right. Here, there was an unchallenged monetary judgment against defendant. The trial court ordered defendant tó make future payments thereunder to the circuit clerk. The order in no way affected defendant’s obligation to pay; it neither “affected defendant’s rights” nor was it “adverse to his interest.” Due process did not require prior notice.
Judgment affirmed.
SMITH, J., concurs.
McMILLIAN, J., dissents in a separate opinion.

. “Upon its own motion or upon motion of either party, the court at any time may order that maintenance or support payments be made to the circuit clerk as trustee for remittance to the person entitled to receive the payments.”